IN THE COURT OF APPEALS OF IOWA

                                      No. 20-0987
                                 Filed October 7, 2020


IN THE INTEREST OF O.R.,
Minor Child,

J.B., Father,
       Appellant.
________________________________________________________________

          Appeal from the Iowa District Court for Warren County, Kevin Parker,

District Associate Judge.


          A father appeals the juvenile court decision denying the State’s petition to

terminate the mother’s parental rights. APPEAL DISMISSED.


          John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for appellant

father.

          Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

          Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellee

mother.

          Yvonne C. Naanep, Des Moines, attorney and guardian ad litem for minor

child.


          Considered by Tabor, P.J., Ahlers, J., and Danilson, S.J.*

          *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


DANILSON, Senior Judge.

       A father appeals the juvenile court decision denying the State’s petition to

terminate the mother’s parental rights. The court gave the mother an additional

six months to work on reunification.        The father claims there was sufficient

evidence in the record to support terminating the mother’s parental rights and

termination is in the child’s best interests.

       A similar factual situation arose in In re R.R.R., where a mother sought to

appeal the juvenile court’s decision dismissing a termination petition brought

against the father. No. 10-1451, 2010 WL 4484625, at *1 (Iowa Ct. App. Nov. 10,

2010). We found the mother did not have standing to bring an appeal on the

matter, stating:

       The mother was not a party to the termination proceedings. She
       cites no authority suggesting she has standing to challenge the
       termination of parental rights of the father and we have found no such
       authority. We agree with the father that mother has no standing to
       challenge the action involving the father’s parental rights.
Id.

       We dismiss the father’s appeal of the juvenile court’s order denying the

State’s petition seeking termination of the mother’s parental rights.

       APPEAL DISMISSED.